Motion for a new trial. The action was debt on bond, sued in the name of the original obligee, who had assigned it, before th© commencement of this'action, to one Smith, who had also assigned it over to another person, the real plaintiff. At the trial, the defendant’s counsel offered the nominal plaintiff, as a witness, to prove payment of part of the debt to himself, which was refused. On this ground’ the application was made for a new trial; but the court refused to grant if.
'Note. — See Walton v. Shelley, 1 T. R. 296, A witness'éanñot impeach a so’! curity which he has given;’ but this rule is confined to commercial instruments. [And the whole doctrine has been exploded in this State, vide Knight v. Packard, 3 M‘C. 71. In the principal case, there was another, and an irresistible, objection, to the admissibility of the witness, to wit', that lie was a’party on the record. 3 M‘C.75.]